Title: To George Washington from Jabez Bowen, 13 June 1790
From: Bowen, Jabez
To: Washington, George



Sir
Newport [R.I.] June 13. 1790

It affoards me the greatest pleasure that I can Congratulate your Excellency on the accession of the State of Rhode-Island to the Federal Union, more especially as it compleats the great Fabrick, and that it has been effected without the sheading of Blood, an Event that must give the greatest pleasure to every Friend to Humanity.
Our General Assembly have been in session for the purpose of Choosing Senators. my Name was made use of for one of them⟨.⟩ but the Antefederal Intrest prevailed Joseph Stanton and Theodore Foster Esqrs. are the two Gentmen Elected the former has been much oposed to the General Government the latter always Friendly. hope they may be able to do good in their stations.
As the Offices for Collecting the Revennue will soon be appointed and that of Navel officer will be vacant by Mr Fosters being Elected a Senator. I have to Request your Excelleny that you will be pleased to appoint my Son⟨,⟩ Oliver Bowen [(]now about Twenty Two Years of Age) to that office I suppose there will be many applicants and therefore put my self much streightned in asking this Favour. Colo. Leonard Member of the Lower House is perfectly acquainted with my son and will be able to give you satisfaction as to his qualifications. Colo. Jereh Olney wishes for the place of Collecter of the district of Providence I need say nothing to Recomme⟨d⟩ him. only that he will be perfect⟨ly⟩ agreable to all our Friends within the same I hartely wish for his obtaining the place.

Colo. Wm Peck also applies for some appointment he is a verry worthy Gentleman and I dare promise will faithfully execute any office that your Excellency may see fit to bestow upon him.
William Tyler has executed the office of Searcher for the port of Providence he has done the same faithfully and should he be Reappointed doubt not will still do the same.
As we are now all one Family hope you Excellency will makes us a Visit in the Recess of Congress ours is a fine Healthy Climate and will tend to Establish your Health and prolong that Life so Dear to us all. With the most perfect Esteem I subscribe your most Obedient and verry Humble Servant

Jabez Bowen

